Case: 13-12083    Date Filed: 12/23/2013   Page: 1 of 5




                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12083
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:12-cr-00401-CAP-AJB-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

BOSTON ROUSE,
a.k.a. Buck,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (December 23, 2013)


Before TJOFLAT, HULL and JORDAN, Circuit Judges.

PER CURIAM:
                 Case: 13-12083        Date Filed: 12/23/2013        Page: 2 of 5




       After pleading guilty, Boston Rouse appeals his 108-month sentence for

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). On appeal, Rouse argues that his sentence was substantively

unreasonable. After review, we affirm.

       We review the reasonableness of a sentence under the deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). We look first at whether the district court committed any significant

procedural error and then at whether the sentence is substantively unreasonable

under the totality of the circumstances. United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008). 1

       The abuse of discretion standard “allows a range of choice for the district

court, so long as that choice does not constitute a clear error of judgment.” United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (internal quotation

marks omitted). The party challenging the sentence bears the burden of proving

the sentence is unreasonable in light of the record and the 18 U.S.C. § 3553(a)

factors. Pugh, 515 F.3d at 1189.2


       1
       Rouse does not contend that his sentence is procedurally unreasonable or point to any
procedural error at his sentencing.
       2
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
                                                      2
                Case: 13-12083        Date Filed: 12/23/2013       Page: 3 of 5


       At sentencing, the district court calculated a criminal history category of IV

and a total offense level of 29, which resulted in an advisory guidelines range of

121 to 151 months. Because the advisory guidelines range was above the statutory

maximum ten-year sentence, however, Rouse’s advisory sentence became 120

months. See U.S.S.G. § 5G1.1(a). The district court varied downward twelve

months, and imposed a 108-month sentence.

       In explaining the chosen sentence, the district court stated that while it

believed that Rouse deserved the statutory maximum of 120 months, the court

agreed with Rouse that he should receive some tangible credit for having pled

guilty and avoiding the expense of trial. The district court also noted Rouse’s

family support, which would be integral to his success upon release. The district

court found that Rouse’s requested three-year sentence, however, would be

insufficient deterrence because Rouse’s previous seven-year sentence for drug and

gun-related offenses had not deterred him from committing the instance offense.

Accordingly, the district court felt compelled to impose a sentence greater than

seven years. The district court concluded, after considering the § 3553(a) factors,

that a ten percent reduction in the ten-year statutory maximum, or a 108-month

sentence, was appropriate.


educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                    3
               Case: 13-12083    Date Filed: 12/23/2013    Page: 4 of 5


      Rouse has not shown that his 108-month sentence, twelve months below his

advisory guidelines sentence of 120 months, was substantively unreasonable. This

Court would not ordinarily expect a sentence below the advisory guidelines range

to be unreasonable. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008)

(explaining that, although we do not presume that a sentence falling within the

guidelines range is reasonable, we normally expect such a sentence to be

reasonable).

      Rouse’s sentence also satisfied the goals encompassed within § 3553(a).

While the district court acknowledged Rouse’s guilty plea and family support as

positive factors, it was within its discretion to give them less weight than the need

for deterrence. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(stating that the weight accorded any specific § 3553(a) factor is committed to the

sound discretion of the district court). The district court instead emphasized

Rouse’s history of criminal behavior, including a record of numerous offenses

involving violent behavior and drug trafficking. In fact, Rouse had twice been

convicted of possession of a firearm by a felon—most recently in 2008, a

conviction for which he was still on probation when he committed the instant

offense. Because Rouse’s commission of the instant offense showed that Rouse

had not been deterred from his criminal lifestyle, it was reasonable for the district

court to impose a sentence greater than the seven-year sentence Rouse received in


                                              4
               Case: 13-12083     Date Filed: 12/23/2013   Page: 5 of 5


2008. Lastly, contrary to Rouse’s argument, the nature of his offense was neither

benign nor victimless. Rouse was a felon illegally in possession of a loaded

firearm with an obliterated serial number, and he sold this firearm without concern

as to the purchaser’s potential illegal aims.

      Considering the seriousness of Rouse’s offense and his history of repeated

involvement in drug and gun-related crimes, we cannot say the district court

abused its discretion when it refused to vary any further downward. Rouse has not

shown his 108-month sentence is unreasonable.

      AFFIRMED.




                                                5